ICJ_059_NuclearTests_NZL_FRA_1973-07-12_ORD_01_NA_00_FR.txt. [INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

ORDER OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(NOUVELLE-ZÉLANDE c. FRANCE)

REQUÊTE DE FIDJI A FIN D’INTERVENTION

ORDONNANCE DU 12 JUILLET 1973
Official citation:

Nuclear Tests {New Zealand v. France), Application
to Intervene, Order of 12 July 1973, I.C.J. Reports 1973, p. 324.

Mode officiel de citation:

Essais nucléaires (Nouvelle-Zélande c. France), requête à fin
d'intervention, ordonnance du 12 juillet 1973, C.I.J.Recueil 1973, p. 324.

 

Nedeveate:, SOD

 

 

 
12 JULY 1973
ORDER

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

APPLICATION BY FIJI FOR PERMISSION TO INTERVENE

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

REQUÊTE DE FIDJI À FIN D’INTERVENTION

12 JUILLET 1973
ORDONNANCE
324

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
12 juillet
Rôle général
n° 59
12 juillet 1973

AFFAIRE DES ESSAIS NUCLÉAIRES
(NOUVELLE-ZÉLANDE c. FRANCE)

REQUÊTE DE FIDJI À FIN D’INTERVENTION

ORDONNANCE

Présents: M. Lacus, Président; M. AMMOUN, Vice-Président; MM. For-
STER, GROS, BENGZON, PETREN, ONYEAMA, IGNACIO-PINTO,
Morozov, JIMENEZ DE ARECHAGA, sir Humphrey WALDOCK,
RUDA, juges; sir Garfield BARWICK, juge ad hoc; M. AQUARONE,
Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 48 et 62 du Statut de la Cour,
Vu l'article 69 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 9 mai 1973 par laquelle
la Nouvelle-Zélande a introduit une instance contre la France au sujet
d’un différend concernant la légalité des essais nucléaires réalisés en
atmosphère dans la région du Pacifique Sud,

4
ESSAIS NUCLÉAIRES (ORDONNANCE 12 VII 73) 325

Vu la requête en date du 18 mai 1973 et enregistrée au Greffe le même
jour par laquelle le Gouvernement fidjien demande à la Cour, en se fondant
sur l’article 62 du Statut, de l’autoriser à intervenir en l’instance introduite
par la Nouvelle-Zélande contre la France,

Rend l’ordonnance suivante:

1. Considérant que la requéte de Fidji présuppose, par sa nature méme,
que la Cour soit compétente pour connaitre du différend entre la Nou-
velle-Zélande et la France et que la requête de la Nouvelle-Zélande contre
la France relative à ce différend soit recevable;

2. Vu la position adoptée par le Gouvernement français dans une
lettre de l’ambassadeur de France aux Pays-Bas datée du 16 mai 1973 et
remise par celui-ci au Greffier le même jour, d’après laquelle la Cour n’a
manifestement pas compétence pour connaître de la requête de la Nou-
velle-Zélande ;

3. Considérant que, par son ordonnance du 22 juin 1973, la Cour a
décidé que les pièces écrites porteraient d’abord sur la question de la
compétence de la Cour pour connaître du différend entre la Nouvelle-
Zélande et la France et sur celle de la recevabilité de la requête de la
Nouvelle-Zélande,

La Cour,
par huit voix contre cinq,

Décide de surseoir à l’examen de la requête par laquelle le Gouverne-
ment fidjien demande à intervenir dans l’instance introduite par la
Nouvelle-Zélande contre la France jusqu’à ce qu’elle ait statué sur les
questions dont traiteront les pièces écrites mentionnées dans son ordon-

nance du 22 juin 1973.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le douze juillet mil neuf cent soixante-treize, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement fidjien, au
Gouvernement néo-zélandais et au Gouvernement français.

Le Président,
{ Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.
ESSAIS NUCLÉAIRES (ORDONNANCE 12 VII 73) 326

M. Gros, juge, fait la déclaration suivante:

J'ai voté contre le renvoi de l’examen du document déposé le 18 mai
1973; la question pouvait et devait être tranchée immédiatement, et en
dehors du problème de la compétence de la Cour dans l'affaire visée au
dispositif de la présente ordonnance, en constatant que ledit document ne
répond pas aux dispositions de l’article 62 du Statut de la Cour sur l’inter-
vention.

M. PETRÉN, juge, fait la déclaration suivante:

Etant d’avis que c’est au stade actuel de la procédure que la Cour aurait
dû se prononcer sur la requête du Gouvernement de Fidji, j’ai voté contre
le renvoi de son examen à une phase ultérieure de l'affaire.

M. ONYEAMA, juge, fait la déclaration suivante:

Vai voté contre l'ordonnance parce que la requête à fin d’intervention
aurait dû, selon moi, être examinée au fond maintenant et non ultérieure-
ment; en effet, indépendamment de ce que la requête même postule, il
aurait fallu trancher immédiatement la question de savoir si, en l’absence
d’un lien juridictionnel avec la France, Fidji peut intervenir dans une
affaire où la France est en cause.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

Je ne partage pas l'opinion de la majorité de la Cour selon laquelle
l'examen de la requête à fin d'intervention de Fidji en l'instance Australie
c. France d’une part et Nouvelle-Zélande c. France d’autre part au sujet
des essais nucléaires devrait être renvoyé. Il n’y a aucun lien conventionnel
entre la France et ledit Etat susceptible d’habiliter ce dernier à une telle
intervention.

Il eût fallu en conséquence examiner dès à présent si cette requête est
fondée et le renvoi à une phase ultérieure de la procédure n’est nullement
justifié à mon avis; en conséquence Je vote contre.

(Paraphé) M.L.
(Paraphé) S.A.
